              Case 3:18-cr-00533-RS Document 145 Filed 02/03/21 Page 1 of 3




1    TIMOTHY A. SCOTT, SBN 215074
2    MARCUS S. BOURASSA, SBN 316125
     SINGLETON SCHREIBER
3    MCKENZIE & SCOTT LLP
4    1350 Columbia Street, Suite 600
     San Diego, California 92101
5    Telephone: (619) 794-0451
     Facsimile: (619) 652-9964
6    email: mbourassa@ssmsjustice.com
7
     Attorneys for SteSKen Silverman
8
9
                                 UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
13   United States of America,                      )
                                                    ) Case No. 18-CR-533-RS
14                                                  )
            Plaintiff,                              ) STIPULATION TO CONTINUE MOTION
15   vs.                                            ) HEARING AND ORDER
                                                    )
16   Lorik Papyan and SteSKen Silverman,            )
                                                    )
17                                                  )
            Defendant.                              )
18                                                  )
                                                    )
19                                                  )
20          The parties are currently set for a motion hearing on March 23, 2021. Counsel for Mr.
21   Silverman anticipates filing substantive pretrial motions. However, defense counsel has
22   encountered an unexpected conflict necessitating additional time to prepare appropriate motions.
23
     The parties have conferred on possible schedules and agree that it is appropriate to continue the
24
     previously scheduled motion hearing and accompanying briefing schedule as follows:
25
            May 11, 2021: Defense to file any motions to suppress, motions under Rule 21, and
26
                           motions relating to venue.
27
            June 1, 2021: Government to file any oppositions.
28
            June 8, 2021: Defense to file any reply in support of motions.



                                                 1
                         STIPULATION TO CONTINUE MOTION HEARING AND ORDER
               Case 3:18-cr-00533-RS Document 145 Filed 02/03/21 Page 2 of 3




1            June 22, 2021: Motion Hearing.
2            In the event no motion is filed, the parties agree that the June 22 hearing shall be converted
3    into a trial-setting hearing.
4            The parties further stipulate and agree that an exclusion of time for purposes of the Speedy
5    Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B) would be appropriate between March 23,
6    2021, and June 22, 2021. Exclusion of time until June 22, 2021 will permit the defense to review
7    discovery, conduct further investigation, adequately prepare motions, and is necessary for the
8
     effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).
9
10
             IT IS SO STIPULATED.
11
12   Dated: February 3, 2021                        /s/ Marcus S. Bourassa
13                                                  MARCUS S. BOURASSA
                                                    Counsel for SteSKen Silverman
14
     Dated: February 3, 2021                        /s/ Alex Kessel
15
                                                    ALEX KESSEL
16                                                  Counsel for Lorik Papyan
17   Dated: February 3, 2021                        /s/ Andrew Dawson
18                                                  ANDREW DAWSON
                                                    Assistant United States Attorney
19
20
21                                                 ORDER
22
             The previously scheduled appearance on March 23, 2021, is hereby vacated. The Court
23
     hereby sets a briefing schedule as outlined in the parties’ stipulation, above, and sets a motion
24
     hearing for 2:30pm on June 22, 2021. In the event no motion is filed, the hearing on June 22,
25
     2021 shall be converted into a trial setting hearing. Pursuant to the parties’ stipulation, the Court
26
27   finds that the exclusion of the period from March 23, 2021 to June 22, 2021 from the time

28   limits applicable under 18 U.S.C. § 3161 is warranted; that the ends of justice served by the
     continuance




                                                   2
                           STIPULATION TO CONTINUE MOTION HEARING AND ORDER
               Case 3:18-cr-00533-RS Document 145 Filed 02/03/21 Page 3 of 3




1    outweigh the interests of the public and the defendant in the prompt disposition of this criminal
2    case; and that the failure to grant the requested exclusion of time would deny counsel for the
3    defendants and for the government the reasonable time necessary for effective preparation and of
4    counsel, taking into account the exercise of due diligence, and would result in a miscarriage of
5    justice. See 18 U.S.C. § 3161(h)(7)(B)(iv).
6
7           IT IS SO ORDERED.
8
9           February 3, 2021
     DATED: _____________                                ____________________________
10                                                       HON. RICHARD SEEBORG
11                                                       CHIEF UNITED STATES DISTRICT
                                                         JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
                         STIPULATION TO CONTINUE MOTION HEARING AND ORDER
